Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 1 of 34 PageID #: 55


                                                                     FILED
                                                             VANESSA L ARMSTRONG, CLERK

                                                                   Mar 30 2020

                                                               U.S. DISTRICT COURT
                                                            WESTERN DISTRICT OF KENTUCKY
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 2 of 34 PageID #: 56
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 3 of 34 PageID #: 57
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 4 of 34 PageID #: 58
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 5 of 34 PageID #: 59
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 6 of 34 PageID #: 60
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 7 of 34 PageID #: 61
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 8 of 34 PageID #: 62
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 9 of 34 PageID #: 63
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 10 of 34 PageID #: 64
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 11 of 34 PageID #: 65
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 12 of 34 PageID #: 66
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 13 of 34 PageID #: 67
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 14 of 34 PageID #: 68
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 15 of 34 PageID #: 69
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 16 of 34 PageID #: 70
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 17 of 34 PageID #: 71
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 18 of 34 PageID #: 72
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 19 of 34 PageID #: 73
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 20 of 34 PageID #: 74
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 21 of 34 PageID #: 75
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 22 of 34 PageID #: 76
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 23 of 34 PageID #: 77
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 24 of 34 PageID #: 78
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 25 of 34 PageID #: 79
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 26 of 34 PageID #: 80
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 27 of 34 PageID #: 81
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 28 of 34 PageID #: 82
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 29 of 34 PageID #: 83
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 30 of 34 PageID #: 84
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 31 of 34 PageID #: 85
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 32 of 34 PageID #: 86
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 33 of 34 PageID #: 87
Case 4:20-cv-00049-JHM Document 7 Filed 03/30/20 Page 34 of 34 PageID #: 88
